Case 1:20-cv-05289-RBK-KMW Document 30 Filed 11/05/20 Page 1 of 1 PageID: 1146




 NOT FOR PUBLICATION

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

                                                :
  N&S RESTAURANT LLC,                           :
                                                :
                    Plaintiff,                  :         Civil No. 20-05289 (RBK/KMW)
                                                :
            v.                                  :         ORDER
                                                :
  CUMBERLAND MUTUAL FIRE                        :
  INSURANCE COMPANY,                            :
                                                :
                    Defendant.                  :
                                                :

 KUGLER, United States District Judge:

        THIS MATTER having come before the Court upon (1) Defendant’s Motion to Dismiss

 (Doc. 6) and (2) Defendant’s Motion to Dismiss Amended Complaint (Doc. 15); for the reasons

 expressed in the corresponding Opinion,

        IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss the Amended Complaint

 (Doc. 15) is GRANTED, and the Motion to Dismiss (Doc. 6) is DENIED AS MOOT.

 Dated: 11/5/2020                                                /s/ Robert B. Kugler
                                                                 ROBERT B. KUGLER
                                                                 United States District Judge
